Citation Nr: 0613809	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  90-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for glaucoma with 
bilateral visual field impairment, rated as 30 percent 
disabling prior to October 6, 1989.

2.  Entitlement to an increased rating for glaucoma with 
bilateral visual field impairment, rated as 50 percent 
disabling between October 6, 1989, and December 4, 2002.

3.  Entitlement to an increased rating for glaucoma with 
bilateral visual field impairment, rated as 70 percent 
disabling as of December 5, 2002.

4.  Entitlement to an increased (compensable) evaluation for 
dermatophytosis of the feet.

5.  Entitlement to an effective date prior to December 5, 
2002, for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).

(The issue of whether a December 11, 2000, Board decision 
holding that recoupment of the entire amount of the veteran's 
readjustment pay was required was clearly and unmistakably 
erroneous is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958, and from June 1960 to July 1971.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1989 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA), wherein, in part, a 
compensable evaluation for the veteran's service-connected 
dermatophytosis of the feet was denied, and an increased 
rating, from 20 percent to 30 percent, was granted for his 
service-connected eye disorder, effective as of November 4, 
1988.

As was noted by the Board in its March 2004 remand, this case 
has had a lengthy procedural history since the RO's September 
1989 rating decision.  In June 1990, the RO increased the 
rating assigned for the veteran's glaucoma to 50 percent, 
effective as of October 6, 1989.  In June 1991, the Board, in 
pertinent part, denied the veteran's claims for increased 
ratings for the feet and eyes.  In December 1992, the United 
States Court of Veterans Appeals (now known as the Court of 
Appeals for Veterans Claims) (Court), remanded this case for 
additional development; in August 1993, the Board, pursuant 
to the Court's Order, remanded this case to the RO for 
additional evidentiary development.

In July 1996, the Board denied the veteran's claim for an 
increased rating for his eye disorder, and remanded the claim 
for a compensable evaluation for dermatophytosis of the feet.  
In October 1997, the Court, pursuant to a Joint Motion for 
Remand entered into by both VA and the claimant, remanded to 
the Board the veteran's claim for an increased rating for 
glaucoma; the Board, in turn, in June 1998 remanded this 
claim to the RO.

In a December 2000 decision, the Board denied the veteran's 
claim contesting the amount of recoupment of his readjustment 
pay, and remanded claims for an increased rating for glaucoma 
and a compensable evaluation for dermatophytosis of the feet; 
a claim of entitlement to TDIU compensation was held in 
abeyance pending resolution of these issues.  In a September 
2003 rating action, the RO increased the rating assigned for 
the veteran's service-connected glaucoma to 70 percent, 
effective as of December 5, 2002; TDIU compensation was also 
awarded as of that date.  The issue of entitlement to TDIU 
compensation has accordingly been granted in full, and is no 
longer on appeal.

In March 2004, the Board remanded the issues of entitlement 
to an increased rating for glaucoma with bilateral field 
impairment, rated as 30 percent disabling prior to October 6, 
1989, as 50 percent disabling prior to December 5, 2002, and 
as 70 percent disabling as and subsequent to December 5, 
2002; and the issue of entitlement to a compensable 
evaluation for dermatophytosis of the feet.  The Board at 
that time also noted that the veteran had indicated 
disagreement with the assignment of December 5, 2002, as the 
effective date for the award of TDIU compensation, and 
requested that the RO issue a statement of the case on that 
matter.

The issue of entitlement to an effective date prior to 
December 5, 2002, for the award of TDIU compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



Issues not on appeal

In January 2005, the veteran raised claims of entitlement to 
service connection for certain disabilities, to include 
diabetes mellitus, based on Agent Orange exposure; in 
December 2005, in a statement submitted directly to the Board 
by way of the Appeals Management Center, he reiterated his 
intent to seek service connection for diabetes mellitus based 
on such exposure.  These claims have not been addressed by 
the RO, and are therefore not on appellate status.  This 
matter is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  Prior to October 6, 1989, glaucoma with bilateral visual 
field impairment was manifested primarily by bilateral 
concentric contraction of the visual field between 45 degrees 
and 30 degrees.

2.  Between October 6, 1989, and December 4, 2002, glaucoma 
with bilateral visual field impairment was manifested 
primarily by bilateral concentric contraction of the visual 
field between 30 degrees and 15 degrees.

3.  As of December 5, 2002, glaucoma with bilateral visual 
field impairment has been manifested primarily by bilateral 
concentric contraction of the visual field between 15 degrees 
and 5 degrees.

4.  Dermatophytosis of the feet has been manifested primarily 
by scaling on the feet and maceration between the toes, and 
by the use of topical ointments.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
glaucoma with bilateral visual field impairment, prior to 
October 6, 1989, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.76, 4.76a, 4.84a, Diagnostic Code 6080.

2.  The criteria for a rating in excess of 50 percent for 
glaucoma with bilateral visual field impairment, between 
October 6, 1989, and December 4, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.76, 4.76a, 
4.84a, Diagnostic Code 6080.

3.  The criteria for a rating in excess of 70 percent for 
glaucoma with bilateral visual field impairment, as of 
December 5, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.76, 4.76a, 4.84a, Diagnostic Code 
6080 (2005).

4.  The criteria for a compensable evaluation for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(in effect prior to and as of August 30, 2002) and Diagnostic 
Code 7813 (in effect prior to and as of August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a March 2004 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  While this letter 
was issued subsequent to the initial adjudication of this 
claim in October 1989, there is no indication that there was 
any prejudicial timing defect under Pelegrini, in view of the 
fact that the case was subsequently adjudicated by the RO in 
December 2005, as reflected by the supplemental statement of 
the case issued in that month.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
The Board also notes that actual compliance with Pelegrini 
was an impossibility, since the initial rating decision in 
this claim was promulgated many years before the VCAA was 
enacted.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Although the March 2004 VCAA letter from the RO to the 
veteran did not include specifics as to the criteria for 
increased compensation in the veteran's case, such omission 
at that time was harmless error.  The supplemental statement 
of the case issued in September 2003 included the relevant 
laws and regulations regarding increased compensation for the 
veteran's disabilities, including the revised regulations 
with regard to skin disorders, thereby providing the 
appellant with notice of the type of evidence necessary to 
establish an increased rating.  

The veteran was not provided with notice as to the means by 
which effective dates for the disabilities on appeal are 
determined.  Despite the inadequate notice provided to him, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, 
particularly in view of the fact that no increased ratings 
are assigned herein.  See Bernard, supra.  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records, including the reports of VA examinations.  
The Board notes in that regard, that attempts by VA to obtain 
more contemporaneous examination reports have been 
unsuccessful, as the veteran has refused to report for 
examinations scheduled by the RO at the Board's request.  In 
addition, the appellant has been afforded, and has declined, 
the opportunity for a personal hearing at the RO and/or 
before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Increased ratings for glaucoma with bilateral visual field 
impairment

The severity of impairment of field vision is ascertained, 
for VA ratings purposes, by the application of criteria set 
forth at 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Under 
these criteria, a 30 percent rating, which was the rating in 
effect prior to October 6, 1989, contemplates homonymous 
hemianopsia, bilateral field of vision loss of the temporal 
half, unilateral concentric contraction of the visual field 
to 5 degrees, or bilateral concentric contraction of the 
visual field to 45 degrees but not to 30 degrees.  

A 50 percent rating is assigned for bilateral concentric 
contraction of the visual field to 30 degrees but not to 15 
degrees, while a 70 percent rating is assigned for bilateral 
concentric contraction of the visual field to 15 degrees but 
not to 5 degrees.  A 100 percent rating is assigned for 
bilateral concentric contraction of the visual field to 5 
degrees.

The extent of contraction of the visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields (see 38 C.F.R. § 4.76a, Table III).  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500, with the difference representing 
the total remaining degrees of visual field.  The difference, 
divided by eight, represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a.



a.  Greater than a 30 percent rating prior to October 6, 1989

The report of a private ophthalmologic examination 
identifying the veteran's area of vision, conducted in March 
1989, was subsequently reviewed by VA and set forth in a form 
by which VA's rating criteria could be applied.  The report, 
as reviewed by VA, shows that average left eye contraction 
was 32 degrees, and average right eye contraction was 31 
degrees.  Under Diagnostic Code 6080, bilateral loss of 
visual concentric contraction to 45 degrees, but not to 30 
degrees, is 30 percent disabling.  That is the rating that is 
currently in effect for the period prior to October 6, 1989.

The situation is analogous to that by which VA evaluates 
hearing loss, where the assignment of disability ratings for 
service-connected hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Visual field acuity testing is likewise derived from 
numeric designations, in this case degrees of visual field 
impairment, determined by ophthalmologic testing.

b.  Greater than a 50 percent rating for the period between 
October 6, 1989, and December 4, 2002

The report of a private ophthalmologic examination 
identifying the veteran's area of vision, conducted in March 
1990, was also subsequently reviewed by VA and set forth in a 
form by which VA's rating criteria could be applied.  The 
report, as reviewed by VA, shows that average left eye 
contraction was 21 degrees, and average right eye contraction 
was 31 degrees.  While average right eye visual concentric 
contraction was greater than 30 degrees, bilateral average 
contraction was 26 degrees (the average of 21 degrees and 31 
degrees).  The report of another visual field examination, 
this time conducted in August 1997, again shows that average 
concentric contraction in each eye was 26 degrees.  

Under Diagnostic Code 6080, bilateral loss of visual 
concentric contraction to 30 degrees, but not to 15 degrees, 
is 50 percent disabling.  See Lendenmann, supra.  That is the 
rating that is currently in effect for the period from 
October 6, 1989, through December 4, 2002.  

The Board must point out that these two reports, dated in 
March 1990 and August 1997, are the only two records 
associated with the claims file dated between October 1989 
and December 2002 in which visual field impairment is shown.  
The veteran was scheduled for VA ophthalmologic examinations 
in November 1999 and August 2002, but failed to report 
without giving good cause for such action.  There is no 
indication that he was not properly notified of these 
examinations.  There is, accordingly, no evidence other than 
that discussed above that presents information pertinent to 
ascertaining the severity of visual field impairment; in the 
absence of any additional evidence, the Board is unable to 
find that a rating in excess of that shown to be appropriate 
in March 1990 and August 1997 can be assigned.

The Board must also point out that it is incumbent upon the 
veteran to report for scheduled VA examinations.  Under 
38 C.F.R. § 3.655, of which he was apprised on several 
occasions, when the veteran fails to show without good cause 
for an examination scheduled pursuant to a claim for 
increased compensation, "the claim shall be denied."  
38 C.F.R. § 3.655(b).  In addition, the Court has held that 
"[t]he duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

c.  Greater than a 70 percent rating as of and subsequent to 
December 5, 2002

The report of a private ophthalmologic examination 
identifying the veteran's area of vision, conducted on 
December 5, 2002, was also subsequently reviewed by VA and 
set forth in a form by which VA's rating criteria could be 
applied.  The report, as reviewed by VA, shows that average 
left eye contraction was 11 degrees, and average right eye 
contraction was 9 degrees.  Bilateral average contraction, 
accordingly, was 10 degrees.  

Under Diagnostic Code 6080, bilateral loss of visual 
concentric contraction to 15 degrees, but not to 5 degrees, 
is 70 percent disabling.  See Lendenmann, supra.  That is the 
rating that is currently in effect, beginning on December 5, 
2002.  While the report indicates findings that there were 
areas of the veteran's visual field characterized as an 
"absolute defect" wherein he was unable to detect any light 
at any level, it also shows that the field of vision 
contraction, as measured in degrees, was greater than the 5 
degrees required for a higher (in this case 100 percent) 
disability rating.

The Board again notes that the veteran failed to report, 
without demonstrated good cause, for a VA examination that 
had been scheduled for September 2004.  The discussion above, 
with reference to the potential for an increased rating 
during the period between October 6, 1989, and December 4, 
2002, is equally for application in this instance.  The 
report of the December 5, 2002, examination is the only 
evidence dated on or after that date that sets forth the 
pertinent data by which the severity of the veteran's visual 
field impairment can be assessed.  The Board, in the absence 
of additional information, is unable to conclude that a 
higher rating could be assigned.  It must also point out that 
38 C.F.R. § 3.655(b), in circumstance such as these, 
stipulates that failure to report for a scheduled examination 
without demonstrated good cause requires that the claim 
"shall be denied."

Increased rating for dermatophytosis of the feet

While this appeal was pending, the rating criteria for 
evaluating skin disabilities were revised.  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  The 
veteran was provided notice of these changes in the September 
2003 supplemental statement of the case; the latter document 
reflects that the RO has evaluated the veteran's service-
connected dermatophytosis of the feet under both the old and 
new versions of the criteria.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will similarly apply both the old 
and new versions of the criteria to the veteran's claim, 
noting that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

The severity of the veteran's dermatophytosis of the feet is 
ascertained by the application of the rating criteria set 
forth at 38 C.F.R. § 4.118, Diagnostic Code 7813 
[dermatophytosis].  Both prior to and as of August 30, 2002, 
this code required reference to the criteria by which other 
skin disabilities were evaluated, in this case Diagnostic 
Code 7806.  

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
noncompensable (zero percent) evaluation if there was slight, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or small area.  A 10 percent rating was 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).

As of and since August 30, 2002, Diagnostic Code 7806 
provides for a noncompensable (zero percent) evaluation if 
less than 5 percent or the entire body or less than 5 percent 
of exposed areas are affected, and no more than topical 
therapy has been required during the past 12 months.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body is affected, or at least 
5 percent, but less than 20 percent, of exposed areas are 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12 months.

Throughout the course of this appeal, the veteran's 
dermatophytosis of the feet has been rated as noncompensable.  
The evidence associated with the veteran's claims file since 
July 1989, when he filed his claim for an increased rating, 
includes, as regards dermatophytosis of the feet, a February 
1997 private treatment record indicating that there was a 
white scale on the plantar surface of his feet, with 
maceration between the toes; topical creams were prescribed.  
In August 2000, the veteran submitted six color photographs, 
purportedly of his feet and purportedly taken in that month.

The veteran has been repeatedly requested to undergo VA 
examination of his feet, but has consistently failed to 
report for scheduled examinations, even after being advised 
that failure to report for a scheduled VA examination without 
demonstrated good cause could result in the denial of his 
claim.  See 38 C.F.R. § 3.655(b).  In the absence of the 
information that could be obtained on VA examination that 
could demonstrate that a higher disability rating is 
warranted, the Board must resort to evaluating the veteran's 
claim solely on the evidence of record, which consists 
primarily of the February 1997 private treatment record cited 
above.  This report does not show that there was exfoliation, 
exudation or itching that involved an exposed surface or 
extensive area, nor does it show that there is involvement of 
at least 5 percent of the entire body, or of at least 5 
percent of exposed areas, or that intermittent systemic 
therapy has been required.  To the contrary, this record only 
shows that there was scaling of the feet and maceration 
between the toes, constituting neither an exposed surface or 
extensive area, or at least 5 percent of the entire body or 
of exposed areas.  Moreover, this record indicates only the 
use of topical ointments, and not immunosuppressive drugs.

With regard to the photographs submitted by the veteran in 
August 2000, the Board must point out that such evidence is 
of no probative value.  There is no indication that they were 
taken in August 2000 or, for that matter, that they are 
pictures of the veteran.  There is a reason why VA seeks 
examinations that are performed in clinical settings; VA is 
thereby able to verify as authentic photographs taken in such 
circumstances, as opposed to photographs, such as those 
submitted by the veteran in August 2000, that were not taken 
in a clinical setting and are accordingly not authenticated.

In brief, the preponderance of the evidence does not 
demonstrate that the criteria for a 10 percent rating for 
dermatophytosis of the feet have been met under the criteria 
that were in effect prior to August 30, 2002, or under those 
that have been in effect as of that date.  


ORDER

A rating in excess of 30 percent for glaucoma with bilateral 
visual field impairment, prior to October 6, 1989, is denied.

A rating in excess of 50 percent for glaucoma with bilateral 
visual field impairment, between October 6, 1989, and 
December 4, 2002, is denied.

A rating in excess of 70 percent for glaucoma with bilateral 
visual field impairment, as of December 5, 2002, is denied.

A compensable evaluation for dermatophytosis of the feet is 
denied.


REMAND

In its March 2004 remand, the Board noted that the RO, in 
September 2003, had granted the veteran's claim of 
entitlement to TDIU compensation, effective as of December 5, 
2002.  The Board also noted that the veteran had thereafter 
indicated disagreement with that effective date, alleging 
that the appropriate date should be July 17, 1989, but that 
the RO had not issued a statement of the case on this matter, 
thereby creating a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Review of the claims file does not indicate that a statement 
of the case on this matter has yet been issued, 
notwithstanding the fact that the case has been remanded to 
the RO and returned to the Board for further appellate 
consideration.  Under Stegall v. West, 12 Vet. App. 268 
(1998), another remand is the remedy where the RO fails to 
comply with a previous remand order.  Such is the situation 
here.

Accordingly, the case is REMANDED for the following action:

The RO is to provide the veteran with a 
statement of the case as to the issue of 
entitlement to an effective date prior to 
December 5, 2002, for the award of TDIU.  
He should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
a substantive appeal is filed, subject to 
current appellate procedures, the claim 
for an earlier effective date for the 
award of TDIU should be returned to the 
Board for further appellate consideration, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


